DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims 
Claims 1, 3-10, & 20-30 of U.S. Application No. 16/777386 filed on 06/23/2022 have been examined. 	
Office Action is in response to the Applicant's amendments and remarks filed06/23/2022. Claims 1, 3-8, & 20 are presently amended. Claims 2, & 11-19 are cancelled and claims 21-30 are newly added. Claims 1, 3-10 & 20-30 are presently pending and are presented for examination.
Response to Arguments
In regards to the previous claim objections: the amendments to the claims overcome the previous claim objection(s). Therefore, the previous claim objection(s) is/are withdrawn.

In regards to the previous rejections under 35 U.S.C. § 112(b): the amendments to the claims overcome the previous 35 USC § 112(b) rejection. Therefore, the previous 35 USC § 112(b) rejection is withdrawn.

In regards to the previous rejections under Double Patenting: the amendments to the claims overcome the previous Double Patenting rejection. Therefore, the previous Double Patenting rejection is withdrawn.

In regards to the previous rejection under 35 U.S.C. § 103: Applicant's arguments filed 06/23/2022 have been fully considered but they are not persuasive. Applicant argues that the prior art does not disclose the limitation “wherein the activation threshold has a value inversely proportionate to a degree of uncertainty, the degree of uncertainty determined based on the statistical distribution of the output of the machine learning based model.”. Applicant further argues on Page 12 of the Remarks, “Accordingly, claim 1 recites determining the activation threshold has a value inversely proportionate to a degree of uncertainty, such that the degree of uncertainty is determined based on the distribution of the output of the machine learning based model. This is distinct from the disclosure of Agnew that mentions uncertainty due to rate of expansion of the range of possible locations. Therefore, the disclosure of Agnew is distinct from claim 1.” Examiner respectfully disagrees. Applicant is reminded claims must be given their broadest reasonable interpretation. The prior art Pilarski discloses a control system to adjust the operations of an autonomous vehicle based on a probability of an interference by a moving object. The autonomous vehicle uses sensors to perceive the environment and provide input of the dynamic objects in order to maneuver the vehicle (see at least Pilarski, para. [0029]). Further Pilarski discloses measuring a set of trajectories and/or behavior using machine learning models and output a certainty or likelihood of the calculated behavior (see at least Pilarski, para. [0028] & para. [0041]). Agnew is introduced to teach vehicle control based on dynamic objects in the environment and minimizing automatic braking intrusion based on collision confidence. Further Agnew teaches a predictive model that is generated for possible locations of the moving object in relative to the vehicle path (see at least Agnew, para. [0023-0026]). The activation threshold in Agnew is interpreted as the lower or higher bounds of the acceleration/deceleration based on the confidence level (see at least Agnew, para. [0027]: A lower bound for vehicle deceleration occurs at a high collision confidence value as is shown at 56.). Agnew teaches a predictive model that calculates intersecting points that are indicative of a collision, and the higher the confidence the lower the vehicle deceleration occurs (see at least Agnew, para. [0027]). The distribution is taught as the plurality of intersecting points and a confidence affiliated with each of them which is from the predictive model (see at least Agnew, para. [0023-0027]). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Pilarski to incorporate the teaching of wherein the activation threshold has a value inversely proportionate to a degree of uncertainty, the degree of uncertainty determined based on the statistical distribution of the output of the model of Agnew in order to increase safety in vehicles which operate under autonomous or semi-autonomous conditions (see at least Agnew, para. [0003]). In conclusion, provided the arguments above the 103 rejection is maintained.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 3-6, 8-10, 20-24, & 26-30 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 2017/0329332A1 (“Pilarski”), in view of US 2019/0107840A1 (“Green”), in view of US 2015/0210280A1 (“Agnew”), further in view of US 2016/0355181A1 (“Morales”).
As per claim 1 Pilarski discloses
A method comprising:
receiving, by an autonomous vehicle, sensor data from sensors mounted on the autonomous vehicle (see at least Pilarski, para. [0019]: The autonomous vehicle 10 can be equipped with multiple types of sensors 101, 103, 105, which combine to provide a computerized perception of the space and environment surrounding the vehicle 10. & para. [0021]: For example, the sensors 101 , 103, 105 can include a video camera and/or stereoscopic camera set which continually generates image data of an environment of the vehicle 10.);
identifying, one or more traffic entities based on the sensor data, the one or more traffic entities representing non-stationary objects in traffic in which the autonomous vehicle is driving (see at least Pilarski, para. [0045]: The sensor detected contextual information about a dynamic object can include, for example, speed and pose of the object, direction of movement, presence of other dynamic, and other information.);
for each of the one or more traffic entities (see at least Pilarski, para. [0029]: The perceptions 123 and the predictions 139 can provide input into the motion planning component 124. The motion planning component 124 includes logic to detect dynamic objects of the vehicle's environment from the perceptions.):
determining a hidden context based on a machine learning based model (see at least Pilarski, para. [0056]: For example, the object context component 216 can process the image and/or sensor data 203 to determine when the corresponding bicyclist has his arm out in a particular direction, so as to indicate a direction of travel. para. [0061]: The models can be built using machine learning, using for example, labeled data (e.g., using sensor classification from sources such as other vehicles). The object models 225 can, for example, predict behavior of movers for a given duration of time (e.g., five seconds), such as from the time the vehicle encounters the object until when the vehicle has safely passed the object. & para. [0078]), 
wherein an output of the machine learning based model comprises a measure of statistical distribution of the hidden context (see at least Pilarski, para. [0028]: the prediction engine 126 can implement a model to determine a set of likely (or most likely) trajectories a detected person may take in a 5 second following when the person is detected, or for an anticipated duration of time from when the object is first detected. para. [0041]: The prediction engine 126 can use models, statistical analysis or other computational processes in determining a likelihood or probability (represented by the likelihood of interference value 129) that the detected object will collide or interfere with the planned path of travel.); and
determining an activation threshold for braking system of the autonomous vehicle based on the statistical distribution of the hidden context (see at least Pilarski, para. [0041-0043]: The prediction engine 126 can use models, statistical analysis or other computational processes in determining a likelihood or probability (represented by the likelihood of interference value 129) that the detected object will collide or interfere with the planned path of travel. In other variations, the prediction engine 126 can determine whether an anticipatory alert 137 is to be signaled. The anticipatory alert 137 can result in the vehicle 10 performing an automatic action, such as slowing down (e.g., moderately). By slowing frequently and gradually as a form of implementing anticipatory alerts, the prediction engine 126 can enable a more comfortable ride for passengers. In some implementations, prediction engine 126 can compare the interference value 129 to a threshold and then signal the anticipatory alert 137 when the threshold is met. The threshold and/or interference value 129 can be determined in part from the object type, so that the interference value 129 can reflect potential harm to the vehicle or to humans, as well as probability of occurrence. When the interference value 129 reaches a threshold probability, the prediction engine 126 signals the anticipatory alert 137, resulting in the vehicle 10 performing an automated action 147 (e.g., slowing down).)
a degree of certainty determined based on the statistical distribution of the output of the machine learning based model (see at least Pilarski, para. [0028]: the prediction engine 126 can implement a model to determine a set of likely (or most likely) trajectories a detected person may take in a 5 second following when the person is detected, or for an anticipated duration of time from when the object is first detected. para. [0041]: The prediction engine 126 can use models, statistical analysis or other computational processes in determining a likelihood or probability (represented by the likelihood of interference value 129) that the detected object will collide or interfere with the planned path of travel.).
Pilarski does not explicitly disclose
wherein the machine learning based model is trained based on feedback received from users responsive to presenting images or videos showing traffic scenarios to the users, 
wherein the activation threshold has a value inversely proportionate to a degree of uncertainty, the degree of uncertainty determined based on the statistical distribution of the output of the model;
predicting that the autonomous vehicle is likely to reach within the activation threshold of a particular traffic entity within a threshold time interval; and
responsive to determining that the autonomous vehicle is likely to reach within the activation threshold of the particular traffic entity within the threshold time interval, activating the braking system of the autonomous vehicle.
Green teaches
wherein the machine learning based model is trained based on feedback received from users responsive to presenting images or videos showing traffic scenarios to the users (see at least Green, para. [0060-0061]: supervised training techniques can be performed to train the model to determine a yield decision based at least in part on the feature(s) associated with an object. For example, the machine-learned yield model can be trained based at least in part on log data annotated with yield labels. The log data can describe yield behaviors performed by vehicles (e.g., autonomous vehicles and/or humanly-operated vehicles) during previously conducted real-world driving sessions. As another example, the machine-learned yield model can be trained based at least in part on synthesized yield behaviors generated by playing forward or otherwise simulating certain scenarios that are described by log data. As one example, the yield behaviors (e.g., either real-world or simulated) can be hand-labelled as positive training examples or negative training examples by a human reviewer. As another example, the yield behaviors can be automatically scored using scoring functions. For example, the scoring functions or other labelling rules can be derived from a data analysis of human driving behaviors and/or human passenger feedback.).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Pilarski to incorporate the teaching of wherein the machine learning based model is trained based on feedback received from users responsive to presenting images or videos showing traffic scenarios to the users of Green in order for the autonomous vehicle to identify an appropriate motion path through such surrounding environment (see at least Green, para. [0003]).
Agnew teaches
wherein the activation threshold has a value inversely proportionate to a degree of uncertainty, the degree of uncertainty determined based on the statistical distribution of the output of the model (see at least Agnew, Fig. 2 & para. [0023-0026]: From the initial position of the object 32 a predictive model is generated for possible locations of the object 32 relative to possible vehicle paths 40. The predictive model of the vehicle path 40 and the predictive model of the object path 42 are combined to identify possible intersecting points that are indicative of a collision. The location of the intersecting point is utilized to identify a potential collision at a future time and to determine a weight for the potential collision. para. [0027]: Referring to FIG. 3, with continued reference to FIG. 2, graph 50 relates vehicle velocity 52 and time 54 to illustrate vehicle deceleration 62. A collision confidence value is used to directly determine a maximum deceleration value for a maneuver. A lower bound for vehicle deceleration occurs at a high collision confidence value as is shown at 56. The lower bound of vehicle deceleration 56 is gradual over a longer time period. An upper bound for vehicle deceleration occurs at a low collision confidence value as is shown at 60. This type of deceleration is implemented when there is a low probability of collision and therefore the system waits longer to implement a braking maneuver with the expectation that no collision is likely to occur. If the low probability occurrence does occur and a collision condition becomes more probable, a higher braking force will be required resulting in a larger deceleration over a smaller time period. & claim 2).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Pilarski to incorporate the teaching of wherein the activation threshold has a value inversely proportionate to a degree of uncertainty, the degree of uncertainty determined based on the statistical distribution of the output of the model of Agnew in order to increase safety in vehicles which operate under autonomous or semi-autonomous conditions (see at least Agnew, para. [0003]).
Morales teaches
predicting that the autonomous vehicle is likely to reach within the activation threshold of a particular traffic entity within a threshold time interval (see at least Morales, para. [0108-0110]: If the prediction results of the future presence areas of the animal and the vehicle are obtained in the first mode, that is, if the highest presence probability position of each of the animal and the vehicle at each point in time and its presence probability at that position are calculated, it is determined at each point in time whether the animal's predicted presence position (highest presence probability position in each behavior pattern) and the vehicle's predicted presence position (highest presence probability position) are in the range of a predetermined distance L, as schematically shown in FIG. 9A. If the animal's predicted presence position and the vehicle's predicted presence position are present in the range of the predetermined distance L, the collision possibility probability Pc is calculated using the presence probability Pa of the animal's predicted presence position and the presence probability Pv of the vehicle's predicted presence position. Pc=Pa×Pv . . . (7). If the collision possibility probability Pc is higher than the predetermined value Pco, that is, if Pc>Pco . . . (8) is satisfied, it may be determined that there is a possibility of collision between the animal and the vehicle considering that there is a high probability that both the animal and the vehicle are present at the same time. If the prediction results of the future presence areas of the animal and the vehicle are obtained in the second mode, that is, if the distributions of the presence probabilities of the animal and the vehicle at each point in time, that is, the presence probabilities pa(x, y) and pv(x, y) in each small area, created by partitioning the planar area around the vehicle into areas each with a predetermined width, are obtained, the probability pc, with which both the animal and the vehicle are present, is calculated for each small area at each point in time by performing the multiplication between the animal's presence probability pa(x, y) and the vehicle's presence probability pv(x, y), that is, the formula pc(x, y)=pa(x, y)×pv(x, y) . . . (9), is calculated. In addition, the collision possibility probability Pc is calculated by calculating the integrated value of the probability pc with which both the animal and the vehicle are present in each small area, that is, the formula Pc=Σpc(x, y) . . . (10), is calculated. After that, as in the formula (8) given above, if the collision possibility probability Pc is higher than the predetermined value Pco, it may be determined that there is a collision probability. This calculation may be performed only in the area in which the presence probability values of both the animal and the vehicle are significant. [Examiner Note: Threshold time of arrival is interpreted as the predetermined L between the Animal and Vehicle. In figure 9A, the distance L corresponds from a time T2 to T3, showing that once you are within the that distance the threshold time has been surpassed.]); and
responsive to determining that the autonomous vehicle is likely to reach within the activation threshold of the particular traffic entity within the threshold time interval, activating the braking system of the autonomous vehicle (see at least Morales, para. [0113-0114]: If the series of processing determines that there is a collision possibility that the animal detected in the image will collide with the vehicle, the collision avoidance assistance, which will be described below, is performed. In that case, because the mode of efficient assistance differs according to the animal type, the assistance mode to be performed is selected according to the type of the detected animal (FIG. 3—step 60). The actual operation of assistance that will be performed may include the following: (i) warning generation (by sound/light) (ii) vehicle braking for decelerating or stopping the vehicle and (iii) vehicle steering for avoiding an animal. In selecting the assistance mode, the mode of a combination of these operations may be selected according to the animal type.).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Pilarski to incorporate the teaching of predicting that the autonomous vehicle is likely to reach within the activation threshold of a particular traffic entity within a threshold time interval; and responsive to determining that the autonomous vehicle is likely to reach within the activation threshold of the particular traffic entity within the threshold time interval, activating the braking system of the autonomous vehicle of Morales in order to provide a more suitable collision assistance mode according to the type of animal (see at least Morales, para. [0006]).

As per claim 3 Pilarski does not explicitly disclose
wherein determining the activation threshold for braking system of the autonomous vehicle based on the statistical distribution of the hidden context comprises:
determining a measure of variation of an output distribution of the hidden context; and
wherein the activation threshold for braking system of the autonomous vehicle has a value inversely proportionate to an amount of variation of the output distribution of the hidden context.
Agnew teaches
wherein determining the activation threshold for braking system of the autonomous vehicle based on the statistical distribution of the hidden context comprises:
determining a measure of variation of an output distribution of the hidden context (see at least Agnew, Fig. 2 & para. [0023-0025]: The rate of the expansion and range of possible locations represents an uncertainty of the position in the future and can change dependent on a classification of the object. From the initial position of the object 32 a predictive model is generated for possible locations of the object 32 relative to possible vehicle paths 40. The predictive model of the vehicle path 40 and the predictive model of the object path 42 are combined to identify possible intersecting points that are indicative of a collision. The location of the intersecting point is utilized to identify a potential collision at a future time and to determine a weight for the potential collision.  Given a possible intersecting point at a future time, the weight of that intersecting point is determined by the positional deviation of that point from both the expected vehicle position and the expected object position. The intersecting point with the highest weight is used to determine the collision confidence value, which directly affects the system's strategy for responding to the potential collision. Modifying autonomous braking actions based on a determined collision confidence value enables minimization of intrusion on driver control of the vehicle.); and
wherein the activation threshold for braking system of the autonomous vehicle has a value inversely proportionate to an amount of variation of the output distribution of the hidden context (see at least Agnew, Fig. 2 & para. [0023-0024]: From the initial position of the object 32 a predictive model is generated for possible locations of the object 32 relative to possible vehicle paths 40. The predictive model of the vehicle path 40 and the predictive model of the object path 42 are combined to identify possible intersecting points that are indicative of a collision. The location of the intersecting point is utilized to identify a potential collision at a future time and to determine a weight for the potential collision. para. [0027]: Referring to FIG. 3, with continued reference to FIG. 2, graph 50 relates vehicle velocity 52 and time 54 to illustrate vehicle deceleration 62. A collision confidence value is used to directly determine a maximum deceleration value for a maneuver. A lower bound for vehicle deceleration occurs at a high collision confidence value as is shown at 56. The lower bound of vehicle deceleration 56 is gradual over a longer time period. An upper bound for vehicle deceleration occurs at a low collision confidence value as is shown at 60. This type of deceleration is implemented when there is a low probability of collision and therefore the system waits longer to implement a braking maneuver with the expectation that no collision is likely to occur. If the low probability occurrence does occur and a collision condition becomes more probable, a higher braking force will be required resulting in a larger deceleration over a smaller time period. & claim 2).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Pilarski to incorporate the teaching of wherein determining the activation threshold for braking system of the autonomous vehicle based on the statistical distribution of the hidden context comprises: determining a measure of variation of an output distribution of the hidden context; and wherein the activation threshold for braking system of the autonomous vehicle has a value inversely proportionate to an amount of variation of the output distribution of the hidden context of Agnew in order to increase safety in vehicles which operate under autonomous or semi-autonomous conditions (see at least Agnew, para. [0003]).

As per claim 4 Pilarski discloses
wherein the hidden context represents a state of mind of a user represented by a traffic entity (see at least Pilarski, para. [0048]: the prediction engine 126 can interpret actions or movements of the pedestrian, who may, for example, explicitly signal the Vehicle as to their intentions. Thus, the prediction engine 126 can interpret motions, movements, or gestures of the pedestrians, and moreover, tune the interpretation based on geography, locality and other parameters.).

As per claim 5 Pilarski discloses
wherein the hidden context represents a task that a user represented by a traffic entity is planning on accomplishing (see at least Pilarski, para. [0048]: the prediction engine 126 can interpret actions or movements of the pedestrian, who may, for example, explicitly signal the vehicle as to their intentions. Thus, the prediction engine 126 can interpret motions, movements, or gestures of the pedestrians, and moreover, tune the interpretation based on geography, locality and other parameters.).

As per claim 6 Pilarski discloses
wherein the hidden context represents a degree of awareness of the autonomous vehicle by a user represented by a traffic entity (see at least Pilarski, para. [0089]: Further, with respect to the bicycle 402, the action or movement that can be predicted include (i) the bicycle 402 moving in straight-line in front of the vehicle 410 (such as in the case when the bicyclists does not see the vehicle 410 when attempting to cross the street); or (ii) the bicyclist moving into the street to ride parallel with the vehicle 410.).

As per claim 8 Pilarski discloses
wherein navigating the autonomous vehicle comprises:
generating signals for controlling the autonomous vehicle based on one or more motion parameters and the hidden context of each of the one or more traffic entities (see at least Pilarski, para. [0024]: The vehicle control interface 128 can generate commands 85 as output to control components of the vehicle 10. The commands can further implement driving rules and actions based on various context and inputs.); and
sending the generated signals to controls of the autonomous vehicle (see at least Pilarski, para. [0024]: The controller(s) 84 generate control signals 119 in response to receiving the commands 85 for one or more of the vehicle interfaces 92, 94, 96, 98.).

As per claim 9 Pilarski discloses
wherein the sensor data represents one or more images captured by a camera mounted on the autonomous vehicle (see at least Pilarski, para. [0020]:  By way of example, the sensors 101, 103, 105 include multiple sets of cameras sensors 101 (video camera, stereoscopic pairs of cameras or depth perception cameras, long range cameras), remote detection sensors 103 such as provided by radar or Lidar, proximity or touch sensors 105, and/or sonar sensors (not shown).).

As per claim 10 Pilarski discloses
wherein the sensor data represents a lidar scan captured by a lidar mounted on the autonomous vehicle (see at least Pilarski, para. [0020]:  By way of example, the sensors 101, 103, 105 include multiple sets of cameras sensors 101 (video camera, stereoscopic pairs of cameras or depth perception cameras, long range cameras), remote detection sensors 103 such as provided by radar or Lidar, proximity or touch sensors 105, and/or sonar sensors (not shown).).

As per claim 20 Pilarski discloses
A non-transitory computer readable storage medium storing instructions that when executed by a processor, cause the processor to perform steps comprising:
receiving, by an autonomous vehicle, sensor data from sensors mounted on the autonomous vehicle (see at least Pilarski, para. [0019]: The autonomous vehicle 10 can be equipped with multiple types of sensors 101, 103, 105, which combine to provide a computerized perception of the space and environment surrounding the vehicle 10. & para. [0021]: For example, the sensors 101 , 103, 105 can include a video camera and/or stereoscopic camera set which continually generates image data of an environment of the vehicle 10.);
identifying, one or more traffic entities based on the sensor data, the one or more traffic entities representing non-stationary objects in traffic in which the autonomous vehicle is driving (see at least Pilarski, para. [0045]: The sensor detected contextual information about a dynamic object can include, for example, speed and pose of the object, direction of movement, presence of other dynamic, and other information.);
for each of the one or more traffic entities (see at least Pilarski, para. [0029]: The perceptions 123 and the predictions 139 can provide input into the motion planning component 124. The motion planning component 124 includes logic to detect dynamic objects of the vehicle's environment from the perceptions.):
determining a hidden context based on a machine learning based model (see at least Pilarski, para. [0056]: For example, the object context component 216 can process the image and/or sensor data 203 to determine when the corresponding bicyclist has his arm out in a particular direction, so as to indicate a direction of travel. para. [0061]: The models can be built using machine learning, using for example, labeled data (e.g., using sensor classification from sources such as other vehicles). The object models 225 can, for example, predict behavior of movers for a given duration of time (e.g., five seconds), such as from the time the vehicle encounters the object until when the vehicle has safely passed the object. & para. [0078]), 
wherein an output of the machine learning based model comprises a measure of statistical distribution of the hidden context (see at least Pilarski, para. [0028]: the prediction engine 126 can implement a model to determine a set of likely (or most likely) trajectories a detected person may take in a 5 second following when the person is detected, or for an anticipated duration of time from when the object is first detected. para. [0041]: The prediction engine 126 can use models, statistical analysis or other computational processes in determining a likelihood or probability (represented by the likelihood of interference value 129) that the detected object will collide or interfere with the planned path of travel.); and
determining an activation threshold value for braking system of the autonomous vehicle based on the statistical distribution of the hidden context (see at least Pilarski, para. [0041-0043]: The prediction engine 126 can use models, statistical analysis or other computational processes in determining a likelihood or probability (represented by the likelihood of interference value 129) that the detected object will collide or interfere with the planned path of travel. In other variations, the prediction engine 126 can determine whether an anticipatory alert 137 is to be signaled. The anticipatory alert 137 can result in the vehicle 10 performing an automatic action, such as slowing down (e.g., moderately). By slowing frequently and gradually as a form of implementing anticipatory alerts, the prediction engine 126 can enable a more comfortable ride for passengers. In some implementations, prediction engine 126 can compare the interference value 129 to a threshold and then signal the anticipatory alert 137 when the threshold is met. The threshold and/or interference value 129 can be determined in part from the object type, so that the interference value 129 can reflect potential harm to the vehicle or to humans, as well as probability of occurrence. When the interference value 129 reaches a threshold probability, the prediction engine 126 signals the anticipatory alert 137, resulting in the vehicle 10 performing an automated action 147 (e.g., slowing down). )
a degree of certainty determined based on the statistical distribution of the output of the machine learning based model (see at least Pilarski, para. [0028]: the prediction engine 126 can implement a model to determine a set of likely (or most likely) trajectories a detected person may take in a 5 second following when the person is detected, or for an anticipated duration of time from when the object is first detected. para. [0041]: The prediction engine 126 can use models, statistical analysis or other computational processes in determining a likelihood or probability (represented by the likelihood of interference value 129) that the detected object will collide or interfere with the planned path of travel.).
Pilarski does not explicitly disclose
wherein the machine learning based model is trained based on feedback received from users responsive to presenting images or videos showing traffic scenarios to the users,
wherein the activation threshold has a value inversely proportionate to a degree of uncertainty, the degree of uncertainty determined based on the statistical distribution of the output of the machine learning based model;
predicting that the autonomous vehicle is likely to reach within the activation threshold of a particular traffic entity within a threshold time interval; and
responsive to determining that the autonomous vehicle is likely to reach within the activation threshold of the particular traffic entity within the threshold time interval, activating the braking system of the autonomous vehicle.
Green teaches
wherein the machine learning based model is trained based on feedback received from users responsive to presenting images or videos showing traffic scenarios to the users (see at least Green, para. [0060-0061]: supervised training techniques can be performed to train the model to determine a yield decision based at least in part on the feature(s) associated with an object. For example, the machine-learned yield model can be trained based at least in part on log data annotated with yield labels. The log data can describe yield behaviors performed by vehicles (e.g., autonomous vehicles and/or humanly-operated vehicles) during previously conducted real-world driving sessions. As another example, the machine-learned yield model can be trained based at least in part on synthesized yield behaviors generated by playing forward or otherwise simulating certain scenarios that are described by log data. As one example, the yield behaviors (e.g., either real-world or simulated) can be hand-labelled as positive training examples or negative training examples by a human reviewer. As another example, the yield behaviors can be automatically scored using scoring functions. For example, the scoring functions or other labelling rules can be derived from a data analysis of human driving behaviors and/or human passenger feedback.).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Pilarski to incorporate the teaching of wherein the machine learning based model is trained based on feedback received from users responsive to presenting images or videos showing traffic scenarios to the users of Green in order for the autonomous vehicle to identify an appropriate motion path through such surrounding environment (see at least Green, para. [0003]).
Agnew teaches
wherein the activation threshold has a value inversely proportionate to a degree of uncertainty, the degree of uncertainty determined based on the statistical distribution of the output of the model (see at least Agnew, Fig. 2 & para. [0023-0026]: From the initial position of the object 32 a predictive model is generated for possible locations of the object 32 relative to possible vehicle paths 40. The predictive model of the vehicle path 40 and the predictive model of the object path 42 are combined to identify possible intersecting points that are indicative of a collision. The location of the intersecting point is utilized to identify a potential collision at a future time and to determine a weight for the potential collision. para. [0027]: Referring to FIG. 3, with continued reference to FIG. 2, graph 50 relates vehicle velocity 52 and time 54 to illustrate vehicle deceleration 62. A collision confidence value is used to directly determine a maximum deceleration value for a maneuver. A lower bound for vehicle deceleration occurs at a high collision confidence value as is shown at 56. The lower bound of vehicle deceleration 56 is gradual over a longer time period. An upper bound for vehicle deceleration occurs at a low collision confidence value as is shown at 60. This type of deceleration is implemented when there is a low probability of collision and therefore the system waits longer to implement a braking maneuver with the expectation that no collision is likely to occur. If the low probability occurrence does occur and a collision condition becomes more probable, a higher braking force will be required resulting in a larger deceleration over a smaller time period. & claim 2).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Pilarski to incorporate the teaching of wherein the activation threshold has a value inversely proportionate to a degree of uncertainty, the degree of uncertainty determined based on the statistical distribution of the output of the model of Agnew in order to increase safety in vehicles which operate under autonomous or semi-autonomous conditions (see at least Agnew, para. [0003]).
Morales teaches
predicting that the autonomous vehicle is likely to reach within the activation threshold of a particular traffic entity within a threshold time interval (see at least Morales, para. [0108-0110]: If the prediction results of the future presence areas of the animal and the vehicle are obtained in the first mode, that is, if the highest presence probability position of each of the animal and the vehicle at each point in time and its presence probability at that position are calculated, it is determined at each point in time whether the animal's predicted presence position (highest presence probability position in each behavior pattern) and the vehicle's predicted presence position (highest presence probability position) are in the range of a predetermined distance L, as schematically shown in FIG. 9A. If the animal's predicted presence position and the vehicle's predicted presence position are present in the range of the predetermined distance L, the collision possibility probability Pc is calculated using the presence probability Pa of the animal's predicted presence position and the presence probability Pv of the vehicle's predicted presence position. Pc=Pa×Pv . . . (7). If the collision possibility probability Pc is higher than the predetermined value Pco, that is, if Pc>Pco . . . (8) is satisfied, it may be determined that there is a possibility of collision between the animal and the vehicle considering that there is a high probability that both the animal and the vehicle are present at the same time. If the prediction results of the future presence areas of the animal and the vehicle are obtained in the second mode, that is, if the distributions of the presence probabilities of the animal and the vehicle at each point in time, that is, the presence probabilities pa(x, y) and pv(x, y) in each small area, created by partitioning the planar area around the vehicle into areas each with a predetermined width, are obtained, the probability pc, with which both the animal and the vehicle are present, is calculated for each small area at each point in time by performing the multiplication between the animal's presence probability pa(x, y) and the vehicle's presence probability pv(x, y), that is, the formula pc(x, y)=pa(x, y)×pv(x, y) . . . (9), is calculated. In addition, the collision possibility probability Pc is calculated by calculating the integrated value of the probability pc with which both the animal and the vehicle are present in each small area, that is, the formula Pc=Σpc(x, y) . . . (10), is calculated. After that, as in the formula (8) given above, if the collision possibility probability Pc is higher than the predetermined value Pco, it may be determined that there is a collision probability. This calculation may be performed only in the area in which the presence probability values of both the animal and the vehicle are significant. [Examiner Note: Threshold time of arrival is interpreted as the predetermined L between the Animal and Vehicle. In figure 9A, the distance L corresponds from a time T2 to T3, showing that once you are within the that distance the threshold time has been surpassed.); and
responsive to determining that the autonomous vehicle is likely to reach within the activation threshold of the particular traffic entity within the threshold time interval, activating the braking system of the autonomous vehicle (see at least Morales, para. [0113-0114]: If the series of processing determines that there is a collision possibility that the animal detected in the image will collide with the vehicle, the collision avoidance assistance, which will be described below, is performed. In that case, because the mode of efficient assistance differs according to the animal type, the assistance mode to be performed is selected according to the type of the detected animal (FIG. 3—step 60). The actual operation of assistance that will be performed may include the following: (i) warning generation (by sound/light) (ii) vehicle braking for decelerating or stopping the vehicle and (iii) vehicle steering for avoiding an animal. In selecting the assistance mode, the mode of a combination of these operations may be selected according to the animal type.).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Pilarski to incorporate the teaching of predicting that the autonomous vehicle is likely to reach within the activation threshold of a particular traffic entity within a threshold time interval; and responsive to determining that the autonomous vehicle is likely to reach within the activation threshold of the particular traffic entity within the threshold time interval, activating the braking system of the autonomous vehicle of Morales in order to provide a more suitable collision assistance mode according to the type of animal (see at least Morales, para. [0006]).

As per claim 21 Pilarski does not explicitly disclose
wherein determining the activation threshold for braking system of the autonomous vehicle based on the statistical distribution of the hidden context comprises:
determining a measure of variation of an output distribution of the hidden context; and
wherein the activation threshold for braking system of the autonomous vehicle has a value inversely proportionate to an amount of variation of the output distribution of the hidden context.
Agnew teaches
wherein determining the activation threshold for braking system of the autonomous vehicle based on the statistical distribution of the hidden context comprises:
determining a measure of variation of an output distribution of the hidden context (see at least Agnew, Fig. 2 & para. [0023-0025]: The rate of the expansion and range of possible locations represents an uncertainty of the position in the future and can change dependent on a classification of the object. From the initial position of the object 32 a predictive model is generated for possible locations of the object 32 relative to possible vehicle paths 40. The predictive model of the vehicle path 40 and the predictive model of the object path 42 are combined to identify possible intersecting points that are indicative of a collision. The location of the intersecting point is utilized to identify a potential collision at a future time and to determine a weight for the potential collision.  Given a possible intersecting point at a future time, the weight of that intersecting point is determined by the positional deviation of that point from both the expected vehicle position and the expected object position. The intersecting point with the highest weight is used to determine the collision confidence value, which directly affects the system's strategy for responding to the potential collision. Modifying autonomous braking actions based on a determined collision confidence value enables minimization of intrusion on driver control of the vehicle.); and
wherein the activation threshold for braking system of the autonomous vehicle has a value inversely proportionate to an amount of variation of the output distribution of the hidden context (see at least Agnew, Fig. 2 & para. [0023-0024]: From the initial position of the object 32 a predictive model is generated for possible locations of the object 32 relative to possible vehicle paths 40. The predictive model of the vehicle path 40 and the predictive model of the object path 42 are combined to identify possible intersecting points that are indicative of a collision. The location of the intersecting point is utilized to identify a potential collision at a future time and to determine a weight for the potential collision. para. [0027]: Referring to FIG. 3, with continued reference to FIG. 2, graph 50 relates vehicle velocity 52 and time 54 to illustrate vehicle deceleration 62. A collision confidence value is used to directly determine a maximum deceleration value for a maneuver. A lower bound for vehicle deceleration occurs at a high collision confidence value as is shown at 56. The lower bound of vehicle deceleration 56 is gradual over a longer time period. An upper bound for vehicle deceleration occurs at a low collision confidence value as is shown at 60. This type of deceleration is implemented when there is a low probability of collision and therefore the system waits longer to implement a braking maneuver with the expectation that no collision is likely to occur. If the low probability occurrence does occur and a collision condition becomes more probable, a higher braking force will be required resulting in a larger deceleration over a smaller time period. & claim 2).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Pilarski to incorporate the teaching of wherein determining the activation threshold for braking system of the autonomous vehicle based on the statistical distribution of the hidden context comprises: determining a measure of variation of an output distribution of the hidden context; and wherein the activation threshold for braking system of the autonomous vehicle has a value inversely proportionate to an amount of variation of the output distribution of the hidden context of Agnew in order to increase safety in vehicles which operate under autonomous or semi-autonomous conditions (see at least Agnew, para. [0003]).

As per claim 22 Pilarski discloses
wherein the hidden context represents a state of mind of a user represented by a traffic entity (see at least Pilarski, para. [0048]: the prediction engine 126 can interpret actions or movements of the pedestrian, who may, for example, explicitly signal the Vehicle as to their intentions. Thus, the prediction engine 126 can interpret motions, movements, or gestures of the pedestrians, and moreover, tune the interpretation based on geography, locality and other parameters.).

As per claim 23 Pilarski discloses
wherein the hidden context represents a task that a user represented by a traffic entity is planning on accomplishing (see at least Pilarski, para. [0048]: the prediction engine 126 can interpret actions or movements of the pedestrian, who may, for example, explicitly signal the vehicle as to their intentions. Thus, the prediction engine 126 can interpret motions, movements, or gestures of the pedestrians, and moreover, tune the interpretation based on geography, locality and other parameters.).

As per claim 24 Pilarski discloses
wherein the hidden context represents a degree of awareness of the autonomous vehicle by a user represented by a traffic entity (see at least Pilarski, para. [0089]: Further, with respect to the bicycle 402, the action or movement that can be predicted include (i) the bicycle 402 moving in straight-line in front of the vehicle 410 (such as in the case when the bicyclists does not see the vehicle 410 when attempting to cross the street); or (ii) the bicyclist moving into the street to ride parallel with the vehicle 410.).

As per claim 26 Pilarski discloses
A computer system comprising:
a processor; and
a non-transitory computer readable storage medium storing instructions that when executed by a processor, cause the processor to perform steps comprising:
receiving, by an autonomous vehicle, sensor data from sensors mounted on the autonomous vehicle (see at least Pilarski, para. [0019]: The autonomous vehicle 10 can be equipped with multiple types of sensors 101, 103, 105, which combine to provide a computerized perception of the space and environment surrounding the vehicle 10. & para. [0021]: For example, the sensors 101 , 103, 105 can include a video camera and/or stereoscopic camera set which continually generates image data of an environment of the vehicle 10.);
identifying, one or more traffic entities based on the sensor data, the one or more traffic entities representing non-stationary objects in traffic in which the autonomous vehicle is driving (see at least Pilarski, para. [0045]: The sensor detected contextual information about a dynamic object can include, for example, speed and pose of the object, direction of movement, presence of other dynamic, and other information.);
for each of the one or more traffic entities (see at least Pilarski, para. [0029]: The perceptions 123 and the predictions 139 can provide input into the motion planning component 124. The motion planning component 124 includes logic to detect dynamic objects of the vehicle's environment from the perceptions.):
determining a hidden context based on a machine learning based model (see at least Pilarski, para. [0056]: For example, the object context component 216 can process the image and/or sensor data 203 to determine when the corresponding bicyclist has his arm out in a particular direction, so as to indicate a direction of travel. para. [0061]: The models can be built using machine learning, using for example, labeled data (e.g., using sensor classification from sources such as other vehicles). The object models 225 can, for example, predict behavior of movers for a given duration of time (e.g., five seconds), such as from the time the vehicle encounters the object until when the vehicle has safely passed the object. & para. [0078]), 
wherein an output of the machine learning based model comprises a measure of statistical distribution of the hidden context (see at least Pilarski, para. [0028]: the prediction engine 126 can implement a model to determine a set of likely (or most likely) trajectories a detected person may take in a 5 second following when the person is detected, or for an anticipated duration of time from when the object is first detected. para. [0041]: The prediction engine 126 can use models, statistical analysis or other computational processes in determining a likelihood or probability (represented by the likelihood of interference value 129) that the detected object will collide or interfere with the planned path of travel.); and
determining an activation threshold value for braking system of the autonomous vehicle based on the statistical distribution of the hidden context (see at least Pilarski, para. [0041-0043]: The prediction engine 126 can use models, statistical analysis or other computational processes in determining a likelihood or probability (represented by the likelihood of interference value 129) that the detected object will collide or interfere with the planned path of travel. In other variations, the prediction engine 126 can determine whether an anticipatory alert 137 is to be signaled. The anticipatory alert 137 can result in the vehicle 10 performing an automatic action, such as slowing down (e.g., moderately). By slowing frequently and gradually as a form of implementing anticipatory alerts, the prediction engine 126 can enable a more comfortable ride for passengers. In some implementations, prediction engine 126 can compare the interference value 129 to a threshold and then signal the anticipatory alert 137 when the threshold is met. The threshold and/or interference value 129 can be determined in part from the object type, so that the interference value 129 can reflect potential harm to the vehicle or to humans, as well as probability of occurrence. When the interference value 129 reaches a threshold probability, the prediction engine 126 signals the anticipatory alert 137, resulting in the vehicle 10 performing an automated action 147 (e.g., slowing down). )
a degree of certainty determined based on the statistical distribution of the output of the machine learning based model (see at least Pilarski, para. [0028]: the prediction engine 126 can implement a model to determine a set of likely (or most likely) trajectories a detected person may take in a 5 second following when the person is detected, or for an anticipated duration of time from when the object is first detected. para. [0041]: The prediction engine 126 can use models, statistical analysis or other computational processes in determining a likelihood or probability (represented by the likelihood of interference value 129) that the detected object will collide or interfere with the planned path of travel.).
Pilarski does not explicitly disclose
wherein the machine learning based model is trained based on feedback received from users responsive to presenting images or videos showing traffic scenarios to the users,
wherein the activation threshold has a value inversely proportionate to a degree of uncertainty, the degree of uncertainty determined based on the statistical distribution of the output of the machine learning based model;
predicting that the autonomous vehicle is likely to reach within the activation threshold of a particular traffic entity within a threshold time interval; and
responsive to determining that the autonomous vehicle is likely to reach within the activation threshold of the particular traffic entity within the threshold time interval, activating the braking system of the autonomous vehicle.
Green teaches
wherein the machine learning based model is trained based on feedback received from users responsive to presenting images or videos showing traffic scenarios to the users (see at least Green, para. [0060-0061]: supervised training techniques can be performed to train the model to determine a yield decision based at least in part on the feature(s) associated with an object. For example, the machine-learned yield model can be trained based at least in part on log data annotated with yield labels. The log data can describe yield behaviors performed by vehicles (e.g., autonomous vehicles and/or humanly-operated vehicles) during previously conducted real-world driving sessions. As another example, the machine-learned yield model can be trained based at least in part on synthesized yield behaviors generated by playing forward or otherwise simulating certain scenarios that are described by log data. As one example, the yield behaviors (e.g., either real-world or simulated) can be hand-labelled as positive training examples or negative training examples by a human reviewer. As another example, the yield behaviors can be automatically scored using scoring functions. For example, the scoring functions or other labelling rules can be derived from a data analysis of human driving behaviors and/or human passenger feedback.).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Pilarski to incorporate the teaching of wherein the machine learning based model is trained based on feedback received from users responsive to presenting images or videos showing traffic scenarios to the users of Green in order for the autonomous vehicle to identify an appropriate motion path through such surrounding environment (see at least Green, para. [0003]).
Agnew teaches
wherein the activation threshold has a value inversely proportionate to a degree of uncertainty, the degree of uncertainty determined based on the statistical distribution of the output of the model (see at least Agnew, Fig. 2 & para. [0023-0026]: From the initial position of the object 32 a predictive model is generated for possible locations of the object 32 relative to possible vehicle paths 40. The predictive model of the vehicle path 40 and the predictive model of the object path 42 are combined to identify possible intersecting points that are indicative of a collision. The location of the intersecting point is utilized to identify a potential collision at a future time and to determine a weight for the potential collision. para. [0027]: Referring to FIG. 3, with continued reference to FIG. 2, graph 50 relates vehicle velocity 52 and time 54 to illustrate vehicle deceleration 62. A collision confidence value is used to directly determine a maximum deceleration value for a maneuver. A lower bound for vehicle deceleration occurs at a high collision confidence value as is shown at 56. The lower bound of vehicle deceleration 56 is gradual over a longer time period. An upper bound for vehicle deceleration occurs at a low collision confidence value as is shown at 60. This type of deceleration is implemented when there is a low probability of collision and therefore the system waits longer to implement a braking maneuver with the expectation that no collision is likely to occur. If the low probability occurrence does occur and a collision condition becomes more probable, a higher braking force will be required resulting in a larger deceleration over a smaller time period. & claim 2).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Pilarski to incorporate the teaching of wherein the activation threshold has a value inversely proportionate to a degree of uncertainty, the degree of uncertainty determined based on the statistical distribution of the output of the model of Agnew in order to increase safety in vehicles which operate under autonomous or semi-autonomous conditions (see at least Agnew, para. [0003]).
Morales teaches
predicting that the autonomous vehicle is likely to reach within the activation threshold of a particular traffic entity within a threshold time interval (see at least Morales, para. [0108-0110]: If the prediction results of the future presence areas of the animal and the vehicle are obtained in the first mode, that is, if the highest presence probability position of each of the animal and the vehicle at each point in time and its presence probability at that position are calculated, it is determined at each point in time whether the animal's predicted presence position (highest presence probability position in each behavior pattern) and the vehicle's predicted presence position (highest presence probability position) are in the range of a predetermined distance L, as schematically shown in FIG. 9A. If the animal's predicted presence position and the vehicle's predicted presence position are present in the range of the predetermined distance L, the collision possibility probability Pc is calculated using the presence probability Pa of the animal's predicted presence position and the presence probability Pv of the vehicle's predicted presence position. Pc=Pa×Pv . . . (7). If the collision possibility probability Pc is higher than the predetermined value Pco, that is, if Pc>Pco . . . (8) is satisfied, it may be determined that there is a possibility of collision between the animal and the vehicle considering that there is a high probability that both the animal and the vehicle are present at the same time. If the prediction results of the future presence areas of the animal and the vehicle are obtained in the second mode, that is, if the distributions of the presence probabilities of the animal and the vehicle at each point in time, that is, the presence probabilities pa(x, y) and pv(x, y) in each small area, created by partitioning the planar area around the vehicle into areas each with a predetermined width, are obtained, the probability pc, with which both the animal and the vehicle are present, is calculated for each small area at each point in time by performing the multiplication between the animal's presence probability pa(x, y) and the vehicle's presence probability pv(x, y), that is, the formula pc(x, y)=pa(x, y)×pv(x, y) . . . (9), is calculated. In addition, the collision possibility probability Pc is calculated by calculating the integrated value of the probability pc with which both the animal and the vehicle are present in each small area, that is, the formula Pc=Σpc(x, y) . . . (10), is calculated. After that, as in the formula (8) given above, if the collision possibility probability Pc is higher than the predetermined value Pco, it may be determined that there is a collision probability. This calculation may be performed only in the area in which the presence probability values of both the animal and the vehicle are significant. [Examiner Note: Threshold time of arrival is interpreted as the predetermined L between the Animal and Vehicle. In figure 9A, the distance L corresponds from a time T2 to T3, showing that once you are within the that distance the threshold time has been surpassed.); and
responsive to determining that the autonomous vehicle is likely to reach within the activation threshold of the particular traffic entity within the threshold time interval, activating the braking system of the autonomous vehicle (see at least Morales, para. [0113-0114]: If the series of processing determines that there is a collision possibility that the animal detected in the image will collide with the vehicle, the collision avoidance assistance, which will be described below, is performed. In that case, because the mode of efficient assistance differs according to the animal type, the assistance mode to be performed is selected according to the type of the detected animal (FIG. 3—step 60). The actual operation of assistance that will be performed may include the following: (i) warning generation (by sound/light) (ii) vehicle braking for decelerating or stopping the vehicle and (iii) vehicle steering for avoiding an animal. In selecting the assistance mode, the mode of a combination of these operations may be selected according to the animal type.).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Pilarski to incorporate the teaching of predicting that the autonomous vehicle is likely to reach within the activation threshold of a particular traffic entity within a threshold time interval; and responsive to determining that the autonomous vehicle is likely to reach within the activation threshold of the particular traffic entity within the threshold time interval, activating the braking system of the autonomous vehicle of Morales in order to provide a more suitable collision assistance mode according to the type of animal (see at least Morales, para. [0006]).

As per claim 27 Pilarski does not explicitly disclose
wherein determining the activation threshold for braking system of the autonomous vehicle based on the statistical distribution of the hidden context comprises:
determining a measure of variation of an output distribution of the hidden context; and
wherein the activation threshold for braking system of the autonomous vehicle has a value inversely proportionate to an amount of variation of the output distribution of the hidden context.
Agnew teaches
wherein determining the activation threshold for braking system of the autonomous vehicle based on the statistical distribution of the hidden context comprises:
determining a measure of variation of an output distribution of the hidden context (see at least Agnew, Fig. 2 & para. [0023-0025]: The rate of the expansion and range of possible locations represents an uncertainty of the position in the future and can change dependent on a classification of the object. From the initial position of the object 32 a predictive model is generated for possible locations of the object 32 relative to possible vehicle paths 40. The predictive model of the vehicle path 40 and the predictive model of the object path 42 are combined to identify possible intersecting points that are indicative of a collision. The location of the intersecting point is utilized to identify a potential collision at a future time and to determine a weight for the potential collision.  Given a possible intersecting point at a future time, the weight of that intersecting point is determined by the positional deviation of that point from both the expected vehicle position and the expected object position. The intersecting point with the highest weight is used to determine the collision confidence value, which directly affects the system's strategy for responding to the potential collision. Modifying autonomous braking actions based on a determined collision confidence value enables minimization of intrusion on driver control of the vehicle.); and
wherein the activation threshold for braking system of the autonomous vehicle has a value inversely proportionate to an amount of variation of the output distribution of the hidden context (see at least Agnew, Fig. 2 & para. [0023-0024]: From the initial position of the object 32 a predictive model is generated for possible locations of the object 32 relative to possible vehicle paths 40. The predictive model of the vehicle path 40 and the predictive model of the object path 42 are combined to identify possible intersecting points that are indicative of a collision. The location of the intersecting point is utilized to identify a potential collision at a future time and to determine a weight for the potential collision. para. [0027]: Referring to FIG. 3, with continued reference to FIG. 2, graph 50 relates vehicle velocity 52 and time 54 to illustrate vehicle deceleration 62. A collision confidence value is used to directly determine a maximum deceleration value for a maneuver. A lower bound for vehicle deceleration occurs at a high collision confidence value as is shown at 56. The lower bound of vehicle deceleration 56 is gradual over a longer time period. An upper bound for vehicle deceleration occurs at a low collision confidence value as is shown at 60. This type of deceleration is implemented when there is a low probability of collision and therefore the system waits longer to implement a braking maneuver with the expectation that no collision is likely to occur. If the low probability occurrence does occur and a collision condition becomes more probable, a higher braking force will be required resulting in a larger deceleration over a smaller time period. & claim 2).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Pilarski to incorporate the teaching of wherein determining the activation threshold for braking system of the autonomous vehicle based on the statistical distribution of the hidden context comprises: determining a measure of variation of an output distribution of the hidden context; and wherein the activation threshold for braking system of the autonomous vehicle has a value inversely proportionate to an amount of variation of the output distribution of the hidden context of Agnew in order to increase safety in vehicles which operate under autonomous or semi-autonomous conditions (see at least Agnew, para. [0003]).

As per claim 28 Pilarski discloses
wherein the hidden context represents a state of mind of a user represented by a traffic entity (see at least Pilarski, para. [0048]: the prediction engine 126 can interpret actions or movements of the pedestrian, who may, for example, explicitly signal the Vehicle as to their intentions. Thus, the prediction engine 126 can interpret motions, movements, or gestures of the pedestrians, and moreover, tune the interpretation based on geography, locality and other parameters.).

As per claim 29 Pilarski discloses
wherein the hidden context represents a task that a user represented by a traffic entity is planning on accomplishing (see at least Pilarski, para. [0048]: the prediction engine 126 can interpret actions or movements of the pedestrian, who may, for example, explicitly signal the vehicle as to their intentions. Thus, the prediction engine 126 can interpret motions, movements, or gestures of the pedestrians, and moreover, tune the interpretation based on geography, locality and other parameters.).

As per claim 30 Pilarski discloses
wherein the hidden context represents a degree of awareness of the autonomous vehicle by a user represented by a traffic entity (see at least Pilarski, para. [0089]: Further, with respect to the bicycle 402, the action or movement that can be predicted include (i) the bicycle 402 moving in straight-line in front of the vehicle 410 (such as in the case when the bicyclists does not see the vehicle 410 when attempting to cross the street); or (ii) the bicyclist moving into the street to ride parallel with the vehicle 410.).

Claim 7 & 25 is/are rejected under 35 U.S.C. 103 as being unpatentable over Pilarski, in view of Green, in view of Agnew, in view of Morales, further in view of US 2019/0122037A1 (“Russell”).
As per claim 7 Pilarski discloses
wherein the hidden context represents a goal of a user represented by a traffic entity (see at least Pilarski, para. [0048]: the prediction engine 126 can interpret actions or movements of the pedestrian, who may, for example, explicitly signal the Vehicle as to their intentions. Thus, the prediction engine 126 can interpret motions, movements, or gestures of the pedestrians, and moreover, tune the interpretation based on geography, locality and other parameters.). 
However Pilarski does not explicitly disclose
wherein the user expects to achieve the goal within a threshold time interval.
Russell teaches
wherein the user expects to achieve the goal within a threshold time interval (see at least Russell, para. [0045-0046]: For the other road user objects corresponding to a pedestrian object type or simply pedestrians, instead of or in addition to the trajectory modeling predictions, a grid-based prediction of possible future locations of a pedestrian over a brief period of time into the future may be used. For instance, for every pedestrian detected by the vehicle's perception system, a grid may be projected around the pedestrian. The size of the grid may correspond to an outward boundary for how far a pedestrian would be able to move within a period of time into the future. For instance, if the period of time is 2 seconds or less, such as 1.5 seconds, the grid may be 5 meters by 5 meters with 0.5 meter cells. Of course, the size selection may be larger or smaller as needed to address tradeoffs between computation resources (time and effort) and prediction precision. In some instances, the grid size may be increased if a pedestrian is moving very fast.).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Pilarski to incorporate the teaching of wherein the user expects to achieve the goal within a threshold time interval of Russell to determine how to maneuver a driverless vehicle through an environment with other independent actors such as vehicles, bicycles and pedestrians (see at least Russell, para. [0002]).

As per claim 25 Pilarski discloses
wherein the hidden context represents a goal of a user represented by a traffic entity (see at least Pilarski, para. [0048]: the prediction engine 126 can interpret actions or movements of the pedestrian, who may, for example, explicitly signal the Vehicle as to their intentions. Thus, the prediction engine 126 can interpret motions, movements, or gestures of the pedestrians, and moreover, tune the interpretation based on geography, locality and other parameters.). 
However Pilarski does not explicitly disclose
wherein the user expects to achieve the goal within a threshold time interval.
Russell teaches
wherein the user expects to achieve the goal within a threshold time interval (see at least Russell, para. [0045-0046]: For the other road user objects corresponding to a pedestrian object type or simply pedestrians, instead of or in addition to the trajectory modeling predictions, a grid-based prediction of possible future locations of a pedestrian over a brief period of time into the future may be used. For instance, for every pedestrian detected by the vehicle's perception system, a grid may be projected around the pedestrian. The size of the grid may correspond to an outward boundary for how far a pedestrian would be able to move within a period of time into the future. For instance, if the period of time is 2 seconds or less, such as 1.5 seconds, the grid may be 5 meters by 5 meters with 0.5 meter cells. Of course, the size selection may be larger or smaller as needed to address tradeoffs between computation resources (time and effort) and prediction precision. In some instances, the grid size may be increased if a pedestrian is moving very fast.).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Pilarski to incorporate the teaching of wherein the user expects to achieve the goal within a threshold time interval of Russell to determine how to maneuver a driverless vehicle through an environment with other independent actors such as vehicles, bicycles and pedestrians (see at least Russell, para. [0002]).
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOHAMED ABDO ALGEHAIM whose telephone number is (571)272-3628. The examiner can normally be reached Monday-Friday 8-5PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fadey Jabr can be reached on 571-272-1516. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/M.A.A./Examiner, Art Unit 3668  
/Fadey S. Jabr/Supervisory Patent Examiner, Art Unit 3668